 Case: 4:18-cr-00745-RWS Doc. #: 35-1 Filed: 03/01/19 Page: 1 of 2 PageID #: 142


W Vhshingbn University in                                  St,   louis
    Scnoor or MnotcINE                                                                     Physician-In-Chief
                                                                                      Barnes-Iewish Hospital

   The John Milliken Department of Medicine
   Victoria I. Fraser, M.D.
   Adolphus Busch Professor and Chairman
                                                                                                   January 24,2OL9
  The Hon. Rodney W. Sippel
  Chief Judge, United States District Court for the Eastern District of Missouri
  Thomas F. Eag       U.S. Courthouse
  llL   South   10th   Street
  St. Louis, MO 63102

  Rez United Stotes v. Borbora Skudrzyk

  Dear Judge Sippel:


  We are writing to share the impact of the crimes committed by Barbara ("Basia") Skudrzyk on the members
  of Washington University's Division of Medical Education.

  The Division of Medical Education, which is a unit of the Department of lnternal Medicine at Washington
   University School of Medicine, consists of approximately nine staff employees, 23 faculty members and 175
  medical trainees. The Division has the important responsibility of educating medical trainees (medical
  students, residents and fellows) to develop the nation's workforce of physicians, medical researchers and
  medicaleducators. This training program at Washington University is one of the largest and most
  prestigious in the United States. Training focuses not only on acquisition of medical knowledge, but also on
  the social determinants of health and humanistic aspects of caring for patients.

  To accomplish this latter aspect of training, the Division has built important relationships with community
  organizations, such as Gateway 180, the largest homeless shelter for women in Missouri; Affinia
  Healthcare, a federally qualified community health center; a food bank; and Casa de Salud, which provides
  care for refugees and immigrants with limited resources. Through these organizations, trainees engage in
  activities such as providing direct medical care, participating in health fairs and providing education about
 common health conditions and healthy lifestyles.

  For 10 years, Ms. Skudrzyk was a senior administrator within the Division, which entrusted her with
 significant responsibilities. She began in 2010 as the Division Administrator, and in 2Ot2 was promoted to
 Manager of Business Operations. ln that capacity, Ms. Skudrzyk had responsibilities related to the
 Division's financial operations and interface with community partners. For example, she had oversight of
 Division staff, controlled fiscal operations and financial systems including payroll and grant fund reports,
 tracked and reported on financial gifts and endowment funds, and maintained internal controls. ln
 addition, Ms. Skudrzyk served as the Division's liaison to the external community, fostering relationships
 with community partners-

 ln addition to the obvious financialimpact, Ms. Skudrzyk's crimes and her abuse of the trust placed in her
 harmed the Division in numerous ways. The discovery, investigation and aftermath of her misconduct
 created an enormous disruption to the operations of the Division and the work of its employees, diverting
 time and resources during one of the busiest times of the year. Her fraud affected the finances and
 operations of important Divisional education ind outreach efforts such as the Global Health Schotars

  Washington University School of Medicine at Washington University Medical Center, Campus Box g066
  660 South Euclid Avenue, St. Louis, Missouri 631 10-1093, (314) 362-s061, Fax (314) 362-g015
  vfraser@dom.wustl. edu
 Case: 4:18-cr-00745-RWS Doc. #: 35-1 Filed: 03/01/19 Page: 2 of 2 PageID #: 143


W Vhshington                 Univerffi in St louis
    Scnoor or MnorcrNE
   The Hon. Rodney W. Sippel
   January 24,2019
   PageT


   program, which is a program designed to expand global health education during training, provide mentors
   and role models, and create sustainable partnerships with global colleagues to improve care for the
   underserved. Ms. Skudrzyk's actions have damaged the reputation of the Division and its programs as a
   whole, both within and outside the University community. The Department of Medicine has fielded many
   calls from the community, including academic and business leaders, as well as philanthropic supporters,
   who expressed concerns about the matter.

   More importantly, Ms. Skudrzyk's crimes have had a devastating personal effect on many of her colleagues.
  She involved some of them unwittingly in her schemes, and falsely implicated others through forgery and
  false documentation. When confronted with her misconduct, she lied and attempted to place blame falsely
  on colleagues. Even after her termination, she contacted former co-workers, continued to lie to them, and
  attempted to enlist them in her defense. Many of her colleagues necessarily became involved in the
  investigations conducted by the University and government. Ms. Skudrzyk's conduct and its consequences
  created an atmosphere of fear, confusion and uncertainty that took a heavy toll on many employees. The
  Division twice brought in a psychologist to meet with employees suffering from the emotional trauma.
  Several employees considered leaving the Division, and one actually did leave because she could no longer
  endure the emotionaland physicaltollof the situation created by Ms. Skudrzyk's illegalactivities.

  Many Division employees remain shaken by this experience. For years they worked side by side with Ms.
  Skudrzyk, befriended her, supported her, trusted her - not knowing that all along she was deceiving and
  betraying them. lt will take a long time for the Division, and particularly its people, to recover from Ms.
  Skudrzyk's misconduct.

  Respectfully,




 Victoria J. Fraser, M.D.
 Adolphus Busch Professor and Chair
 Department




                chard, M.D
 Chief, Division of Medical Education




 Steven G. Reynolds
 Executive Director, Finance and Administration


 Washington University School of Medicine at Washington University Medical Center, Campus Box g066
 660 south Euclid Avenue, st. Louis, Missouri 63110-1093, (314) 362-g061, Fax: (314) 362_g015
 vfraser@dom.wustl.edu, http://internalmed.wustl.edu

                                                                                                                \3,
